                                                                   Case 1:19-ap-01146-VK        Doc 11 Filed 01/30/20 Entered 01/30/20 15:46:28            Desc
                                                                                                 Main Document    Page 1 of 5


                                                                    1   SNELL & WILMER L.L.P.
                                                                        Michele Sabo Assayag, Bar No. 109540
                                                                    2   massayag@swlaw.com
                                                                        Joshua K. Partington, Bar No. 275939
                                                                    3   jpartington@swlaw.com
                                                                        600 Anton Blvd., Suite 1400
                                                                    4   Costa Mesa, California 92626-7689
                                                                        Telephone:     714.427.7000
                                                                    5   Facsimile:     714.427.7799
                                                                    6   Attorneys for Plaintiff,
                                                                        BANK OF AMERICA, N.A.
                                                                    7

                                                                    8                              UNITED STATES BANKRUPTCY COURT
                                                                    9                              CENTRAL DISTRICT OF CALIFORNIA
                                                                   10

                                                                   11
Snell & Wilmer
                               Costa Mesa, California 92626-7689




                                                                        In re
                                  600 Anton Blvd, Suite 1400




                                                                   12                                                   Case No. 1:19-bk-12320-VK
                      LAW OFFICES




                                                                   13     MIHIR SHAH,
             L.L.P.




                                                                                                                        (Chapter 7 Proceeding)
                                                                   14                 DEBTOR.

                                                                   15   _______________________________________ Adversary Case No. 1:19-ap-01146-VK

                                                                   16   BANK OF AMERICA, N.A.,                          STIPULATION RE: DISMISSAL OF
                                                                                                                        ADVERSARY PROCEEDING
                                                                   17                 PLAINTIFF,

                                                                   18           vs.

                                                                   19   MIHIR SHAH,

                                                                   20                 DEFENDANT.

                                                                   21

                                                                   22   IT IS HEREBY STIPULATED AND AGREED, by and between creditor Bank of America, N.A.

                                                                   23   (“Bank” or “Plaintiff”), and Debtor Dr. Mihir Shah (“Debtor” or “Defendant”), as follows:

                                                                   24   ///

                                                                   25   ///

                                                                   26   ///

                                                                   27

                                                                   28
                                                                                                                      -1-
                                                                                            STIPULATION RE: DISMISSAL OF ADVERSARY PROCEEDING
                                                                   Case 1:19-ap-01146-VK       Doc 11 Filed 01/30/20 Entered 01/30/20 15:46:28               Desc
                                                                                                Main Document    Page 2 of 5


                                                                    1                                             RECITALS:

                                                                    2          1.      Debtor filed a Chapter 7 bankruptcy petition on September 14, 2019 initiating
                                                                    3   Bankruptcy Case Number 1:19-bk-12320-VK.
                                                                    4          2.      Debtor is a principal of M Shah Dental, Inc. (the “Dental Practice”). The Dental
                                                                    5   Practice also filed a Chapter 7 bankruptcy petition on September 14, 2019 initiating Bankruptcy
                                                                    6   Case Number 1:19-bk-12322-VK (the “Dental Practice Bankruptcy”).
                                                                    7          3.      On or about December 10, 2019, Bank filed an Adversary Complaint, which
                                                                    8   initiated the above-captioned adversary proceeding, against the Debtor.
                                                                    9          4.      Debtor asserts that he has cooperated, in good faith, in connection with the
                                                                   10   attempted marketing and sale of the Dental Practice by the duly appointed Chapter 7 Trustee in
                                                                   11   the Dental Practice Bankruptcy.
Snell & Wilmer
                               Costa Mesa, California 92626-7689
                                  600 Anton Blvd, Suite 1400




                                                                   12          5.      Bank and Debtor, after informal discovery and negotiations and subject to this
                      LAW OFFICES




                                                                   13   Court’s approval, have decided to resolve the above-referenced adversary proceeding via
             L.L.P.




                                                                   14   dismissal, without prejudice, with each party to bear its own fees and costs.
                                                                   15

                                                                   16                                           STIPULATION
                                                                   17          THEREFORE, Bank and Debtor stipulate, pending approval by the Court, as
                                                                   18   follows:
                                                                   19          1.      The adversary proceeding between Bank and Debtor, entitled Bank of America,
                                                                   20   N.A. v. Mihir Shah, Adversary No. 1:19-ap-01146-VK (“Adversary Case”), is hereby dismissed,
                                                                   21   without prejudice.
                                                                   22          2.      Bank and Debtor shall each bear their own fees and costs associated with the
                                                                   23   Adversary Case, including and especially any and all attorneys’ fees and costs incurred in said
                                                                   24   Adversary Case.
                                                                   25          3.      Debtor agrees that he will continue to cooperate, in good faith, in connection with
                                                                   26   the attempted marketing and sale of the Dental Practice by the duly appointed Chapter 7 Trustee
                                                                   27   in the Dental Practice Bankruptcy.
                                                                   28
                                                                                                                        -2-
                                                                                             STIPULATION RE: DISMISSAL OF ADVERSARY PROCEEDING
Case 1:19-ap-01146-VK   Doc 11 Filed 01/30/20 Entered 01/30/20 15:46:28   Desc
                         Main Document    Page 3 of 5
Case 1:19-ap-01146-VK   Doc 11 Filed 01/30/20 Entered 01/30/20 15:46:28   Desc
                         Main Document    Page 4 of 5
                                                                   Case 1:19-ap-01146-VK              Doc 11 Filed 01/30/20 Entered 01/30/20 15:46:28                                     Desc
                                                                                                       Main Document    Page 5 of 5


                                                                    1                                      PROOF OF SERVICE OF DOCUMENT

                                                                    2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
                                                                        address is: 600 Anton Blvd., Suite 1400, Costa Mesa, California 92626
                                                                    3
                                                                        A true and correct copy of the foregoing document entitled: STIPULATION RE: DISMISSAL OF
                                                                    4   ADVERSARY PROCEEDING will be served or was served (a) on the judge in chambers in the form and
                                                                        manner required by LBR 5005-2(d); and (b) in the manner stated below:
                                                                    5
                                                                        1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
                                                                    6   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
                                                                        hyperlink to the document. On January 30, 2020, I checked the CM/ECF docket for this bankruptcy case or
                                                                    7   adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
                                                                        receive NEF transmission at the email addresses stated below:
                                                                    8
                                                                            x    Michael Jay Berger michael.berger@bankruptcypower.com,
                                                                    9            yathida.nipha@bankruptcypower.com; michael.berger@ecf.inforuptcy.com
                                                                            x    Joshua K Partington efilings@amlegalgroup.com
                                                                   10       x    United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
                                                                            x    Nancy J Zamora (TR) zamora3@aol.com, nzamora@ecf.axosfs.com
                                                                   11
Snell & Wilmer




                                                                                                               Service information continued on attached page
                               Costa Mesa, California 92626-7689
                                  600 Anton Blvd, Suite 1400




                                                                   12
                                                                        2. SERVED BY UNITED STATES MAIL: On (date) _______________, I served the following persons
                      LAW OFFICES




                                                                   13   and/or entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a
             L.L.P.




                                                                        true and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid,
                                                                   14   and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
                                                                        completed no later than 24 hours after the document is filed.
                                                                   15

                                                                   16                                          Service information continued on attached page

                                                                   17
                                                                        3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
                                                                   18   (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on January
                                                                        30, 2020, I served the following persons and/or entities by personal delivery, overnight mail service, or (for
                                                                   19   those who consented in writing to such service method), by facsimile transmission and/or email as follows.
                                                                        Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will
                                                                   20   be completed no later than 24 hours after the document is filed.

                                                                   21   Honorable Victoria S. Kaufman
                                                                        U.S.B.C., Central District of California
                                                                   22   21041 Burbank Blvd., Suite 354/Ctrm. 301
                                                                        Woodland Hills, California 91367
                                                                   23

                                                                   24                                          Service information continued on attached page

                                                                   25
                                                                        I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
                                                                   26
                                                                          January 30, 2020 ISABEL DELGADO                                                    /s/ Isabel Delgado
                                                                   27     Date                          Printed Name                                         Signature

                                                                   28
                                                                         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


                                                                         June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
